                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                       v.                       )                    No. 3:18-CR-155-TAV-DCP
                                                )
MARCUS SINGLETON,                               )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge

as may be appropriate. This case came before the Court on November 9, 2018, for an initial

appearance and arraignment for Defendant Marcus Singleton. Assistant United States Attorney

David C. Jennings appeared on behalf of the Government. Attorney Michael B. Menefee

represented Defendant Singleton, who was also present.

       The schedule in this case was established on October 3, 2018, at the initial appearance and

arraignment of Codefendant Jamaur Templin. At that time, the Court set a trial date of December

11, 2018. Following Defendant Singleton’s arraignment, Mr. Menefee made an oral motion to

continue the trial and schedule. He stated that he had received the discovery in this case today and

needed time to prepare the case for trial. He asked the Court to continue the trial to early 2019.

AUSA Jennings said the Government did not object to a trial continuance. The parties agreed on

a new trial date of February 12, 2019.
       The Court finds defense counsel’s oral motion to continue the trial to be well-taken and

that the ends of justice served by granting a continuance outweigh the interest of the Defendants

and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Defendant Singleton stands charged

[Doc. 1] along with Codefendant Templin with the Hobbs Act robbery of a Cricket store in Alcoa,

Tennessee, on June 26, 2018 (Count One), and with brandishing a firearm in relation to the robbery

(Count Two). Defendant Templin has entered into a plea agreement [Doc. 13] and will not be

proceeding to trial. Defendant Singleton enters this case one month before the trial date. The

Court finds that a trial continuance is necessary in order to give counsel for Defendant Singleton

the “reasonable time necessary for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). Mr.

Menefee needs time to review discovery, interview witnesses, confer with the Defendant,

potentially prepare and litigate pretrial motions, and prepare the case for trial. The Court finds that

requiring the parties to proceed to trial on December 11 would deprive defense counsel of the

reasonable time necessary to prepare for trial effectively, even taking into account counsel’s acting

with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               Accordingly, defense counsel’s oral motion to continue the trial is GRANTED,

and the trial of this matter is reset to February 12, 2019. The Court finds that all the time between

the initial appearance and arraignment on November 9, 2018, and the new trial date of February

12, 2019, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See

18 U.S.C. § 3161(h)(7)(A)-(B). With regard to other scheduling in this case, the Court set a new

deadline for filing pretrial motions of December 7, 2018. Responses to motions are due on or

before December 21, 2018. The parties are to appear before the undersigned for a pretrial

conference on January 8, 2019, at 2:30 p.m. This date is also the deadline for concluding plea

negotiations and providing reciprocal discovery. The Court instructs the parties that all motions

                                                  2
in limine must be filed no later than January 28, 2019. Special requests for jury instructions shall

be submitted to the Chief District Judge no later than February 1, 2019, and shall be supported

by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

          (1) Defendant Singleton’s oral motion to continue the trial is
              GRANTED;

          (2) The trial of this case is reset to commence on February 12, 2019,
              at 9:00 a.m., before the Honorable Thomas A. Varlan, Chief United
              States District Judge;

          (3) All time between the initial appearance and arraignment on
              November 9, 2018, and the new trial date of February 12, 2019, is
              fully excludable time under the Speedy Trial Act for the reasons set
              forth herein;

          (4) The deadline for filing pretrial motions is December 7, 2018;


          (5) Responses to motions are due on or before December 21, 2018;


          (6) The parties are to appear before the undersigned for a pretrial
              conference on January 8, 2019, at 2:30 p.m.;

          (7) January 8, 2019, is also the new deadline for concluding plea
              negotiations and providing reciprocal discovery;

          (8) All motions in limine must be filed no later than January 28, 2019;
              and

          (9) Special requests for jury instructions must be submitted to the Chief
              District Judge no later than February 2, 2019, and shall be
              supported by citations to authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.
                                                             ENTER:

                                                             ______ ________ _____________
                                                             Debra C. Poplin
                                                             United States Magistrate Judge



                                                 3
